 


113 HR 3038 IH: Suborbital and Orbital Advancement and Regulatory Streamlining Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3038 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. McCarthy of California (for himself and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
 
A BILL 
To streamline the process of commercial space launch licensing and to establish demonstration projects involving the use of experimental aircraft in direct and indirect support of commercial space launch activities. 
 
 
1.Short titleThis Act may be cited as the Suborbital and Orbital Advancement and Regulatory Streamlining Act or the SOARS Act. 
2.Commercial space launch licensingChapter 509 of title 51, United States Code, is amended— 
(1)by amending section 50902(6)(A) to read as follows: 
 
(A)activities involved in the preparation of a launch vehicle or element thereof, payload, crew (including crew training), or space flight participant (including space flight participant training) for launch; and; 
(2)by amending section 50904(d) to read as follows: 
 
(d)Single license or permitThe Secretary of Transportation— 
(1)shall ensure that only 1 license or permit is required from the Department of Transportation to conduct activities involving crew or space flight participants, including launch and reentry; 
(2)may authorize by license or permit flight of a launch or reentry vehicle, or element thereof, in support of a launch or reentry, even when the vehicle or element is not being launched or reentered; and 
(3)shall ensure that all Department of Transportation regulations relevant to the licensed or permitted activity are satisfied under a single license or permit.; and 
(3)in section 50906— 
(A)in subsection (e), by striking suborbital rocket design and inserting suborbital rocket or rocket design; and  
(B)by amending subsection (g) to read as follows: 
 
(g)A permit may be issued, and a permit that has already been issued shall remain valid for the uses described in subsection (d), for a particular reusable suborbital rocket or rocket design after a license has been issued for the launch or reentry of a rocket of that design.. 
3.Demonstration project 
(a)EstablishmentThe Secretary of Transportation shall establish and implement, under the Office of Commercial Space Transportation, a demonstration project under chapter 509 of title 51, United States Code, to evaluate the benefits of using experimental aircraft for both the direct and indirect support of commercial space launch and reentry activities. 
(b)Duration and scope 
(1)DurationBeginning not later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall conduct the demonstration project for a period of not less than 3 years. 
(2)Scope 
(A)In generalThe Secretary of Transportation shall enroll not less than 8 commercial businesses involved in direct and indirect support of commercial space launch activities, with at least 1 business designated for each Department of Transportation-licensed commercial space launch facility. 
(B)Types of activitiesSuch commercial space launch support activities may include revenue-producing activities and the use of former military aircraft or vehicles designated as experimental by the Department of Transportation. 
(C)RedeploymentAfter a period of 6 months from the beginning of the demonstration program, the Secretary of Transportation shall determine if there are any Department of Transportation-licensed launch facilities that do not have a commercial company participating with them in the demonstration project and shall redeploy that demonstration allocation to any other licensed launch facilities that are interested in expanding their participation to a second (or more) demonstration project company. 
(3)Liability coverageDuring the period of the demonstration program, liability of participating commercial businesses for damages resulting from participation in the demonstration program shall be limited to actual losses incurred. 
(4)PaymentThere will be no fees charged by the Department of Transportation to either licensed launch facilities or commercial businesses participating in this demonstration project. 
(5)Waiver authorityThe Secretary of Transportation may waive such requirements or limitations of chapter 509 of title 51, United States Code, as may be necessary to carry out the demonstration project. 
(6)Study and report to Congress 
(A)Interim evaluation and reportNo sooner than 1 year and not later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a report that contains an interim evaluation of the positive and negative impact of the demonstration project on the United States commercial space transportation industry, any planned changes to the demonstration project, and an initial assessment of whether the duration of the demonstration project should be extended. 
(B)Further evaluation and reportNot later than 6 months after the date of completion of the demonstration project or 2 years after the most recent prior report, the Secretary of Transportation shall submit to Congress a report that contains the following: 
(i)An updated evaluation of the impact of the demonstration project on the United States commercial space transportation industry. 
(ii)An analysis of the benefits and costs of continuing, restarting, expanding, or making permanent the demonstration project, including any proposed changes to the project. 
(iii)The Secretary’s recommendation regarding continuing, restarting, expanding, or making permanent the demonstration project, based on the analysis under clause (ii). 
(iv)Options for Congress to provide any additional legislative or regulatory authority which may be required to implement clause (iii). 
(7)Temporary extensionsIf, at any time after the first two years of the demonstration project, the Secretary’s most recent report to Congress has stated that the demonstration project is succeeding in advancing the purposes of chapter 509 of title 51, United States Code, and that the duration of the demonstration project should be extended, then the Secretary is authorized to extend the project for a period of up to two years per extension, without restriction, effective 30 days after written notification to the Congress of the extension.  
(c)DefinitionsIn this section: 
(1)Demonstration projectThe term demonstration project means the demonstration project conducted under this section. 
(2)Indirect support of commercial space launch activitiesThe term indirect support of commercial space launch activities shall include pilot, crew, and passenger evaluation, preparation, and training, payload testing and preparation, and any other activities deemed necessary by the commercial space launch company participating in the demonstration project to prepare for, or execute, a commercial suborbital or orbital launch. 
 
